Voto disidente del
Juez Asociado Señor Negrón García.
I
Nuevamente discrepamos. En nuestra opinión disidente del pasado 29 de septiembre de 1989 dijimos:
¿Qué hace hoy la mayoría de este Tribunal por votación cerrada? Revoca una vez más al Tribunal Superior, pero eufe-místicamente caracteriza el mandato como una mera “modifi-cación”. Opinión mayoritaria, pág. 600. Esa “modificación”, a su vez, fuerza una decisión de emitir un decreto en el caso distinto de mandamus y daños y perjuicios sin darle ninguna oportunidad y sin observar el debido proceso de ley hacia las partes originales en ese proceso que aprisiona, en particular, a la litigante más afectada, la demandante González Suárez. De los escombros del dictamen del Tribunal Superior crean instantánea y artificialmente un peculiar y extraño pleito de clase que no cumple los trámites más elementales prescritos. Luego echan a un lado y mutilan toda la normativa y jurispru-dencia —civil y electoral vigente— sobre el emplazamiento personal requerido para que un tribunal adquiera válida-mente jurisdicción sobre una parte, citando aisladamente y atribuyendo unos efectos que no tiene a unas expresiones ver-*722tidas en Rodríguez v. Nasrallah, 118 D.P.R. 93 (1986). Por último, improvisada, arbitraria e inconstitucionalmente susti-tuyen la notificación personal de mil ochocientos cuarenta y cinco (1,845) electores por una sencilla notificación por correo certificado.
Con respeto para todos, ese dictamen es una “caja de pan-dora” de frágil hechura judicial que no debió abrirse. Entre sus males brota bruscamente no ya una transformación proce-sal, sino la desfiguración, por el tribunal de instancia, del pleito de impugnación entre Granados Navedo y Acevedo Pérez en trámite desde el 19 de diciembre de 1988, y la fea defor-mación en apelación, por la mayoría de este Tribunal, de la acción de mandamus y daños y perjuicios iniciada separada e independientemente por la electora González Suárez el 17 de febrero de 1989, sin brindar a ella y a todas las partes involucradas la oportunidad de una comparecencia.
Coincidentalmente, ambos decretos confunden principios y mecanismos procesales elementales, inyectan unas va-riantes impermisibles que trastocan el esquema legislativo especial y ordinario pautado, son contrarios a la solución lógica y ordenada visualizada en las reglas vigentes y no so-lucionan —sino que agudizan— las infracciones al debido proceso de ley constitucional. Sobre todo complican y atra-san la adjudicación del pleito de impugnación e, innecesa-riamente, proyectan un conflicto jurisdiccional con la Corte de Distrito Federal para el Distrito de Puerto Rico. (Énfasis suplido y en el original.) Granados v. Rodríguez Estrada II, 124 D.P.R. 593, 618-620 (1989), opinión disidente.
Y, más adelante, indicamos:
El enredo de la opinión mayoritaria es transparente. Funde causas de acciones diferentes y confunde los efectos del meca-nismo de la consolidación con el de acumulación. En movi-miento de traslación llega al extremo de mudar de lugar a uno de los litigantes principales, al concluir que la acción de mandamus y daños y perjuicios de la señora González Suá-rez, como el pleito de “impugnación por el señor Granados Navedo tienen el mismo objetivo —cuestionar el resultado electoral para el cargo de Alcalde de San Juan ...”. (Énfasis suplido.) Opinión mayoritaria, pág. 608. La mutación procesal *723culmina cuando astutamente en dicha opinión se formula la pregunta siguiente: “¿qué clase de remedio completo se le puede ofrecer al peticionario Granados Navedo...?” (Énfasis en el original suprimido y énfasis suplido.) íd. En otras pala-bras, aun cuando la mayoría reconoce que los electores no son acumulables como partes en el pleito de impugnación, conti-núan girando descontroladamente en torno a Granados Navedo —y también, sin mencionarlo, alrededor de Acevedo Pé-rez— y, atraídos fatalmente por ese polo magnético o centro de gravedad, enrevesadamente y sin fundamentos jurídicos los acumulan en la acción independiente de la señora Gonzá-lez Suárez. El tambaleante puente que sirve de sostén a ese gigantesco paso e inesperado tránsito sustantivo y procesal es una sencilla consolidación. (Énfasis en el original.) Granados v. Rodríguez Estrada II, supra, págs. 653-654.
Estos argumentos y otros más esgrimidos vehemente-mente en abono de la total revocación de la orden del Tribunal Superior —y contra el curso decisorio mayoritario de acumular como partes a mil ochocientos cuarenta y cinco (1,845) electores y meramente notificarles por correo certifi-cado— fueron rechazados. Ante ello, concluimos que había prevalecido una decisión violatoria del debido proceso de ley de los derechos correspondientes a la señora González Suá-rez y de esos numerosos electores antes marginados por la Comisión Estatal de Elecciones. Esas violaciones no termi-naron en ese momento.
I — i HH
Pocos días después, el 6 de octubre, este Tribunal festina-damente y a destiempo —sin haber transcurrido el término para una reconsideración— ordenó la remisión inmediata del mandato a solicitud del Presidente de la Comisión Estatal de Elecciones y los demandados Báez Galib y Acevedo Pérez. Objetamos entonces dicho proceder:
... [H]emos comprometido y limitado peligrosamente nues-tro sentido de responsabilidad institucional en cuanto al ám-*724bito temporal de nuestra jurisdicción apelativa. Bajo el des-gastado vocablo de la “importancia” del caso, ignoramos otra vez unos términos configurativos de derechos sustantivos y procesales de las partes. El 29 de septiembre, inconstitucio-nalmente, la mayoría descartó el trámite de emplazamiento personal para adquirir válidamente jurisdicción sobre mil ochocientos cuarenta y cinco (1,845) electores acumulados in-debidamente como partes, y ahora, de un plumazo, lo hacen en cuanto al trámite de reconsideración apelativo.
De hecho, la resolución mayoritaria sólo podría explicarse si, a priori, partimos de la premisa de que ninguna de las partes originales en el pleito de impugnación o en la demanda de mandamus y daños y perjuicios —excepto la Comisión Estatal de Elecciones, Acevedo Pérez y Báez Galib— pedirá la reconsideración. Confesamos que carecemos de la mágica bola de cristal para así anticiparlo, desconocemos la base u origen de ese conocimiento y los fundamentos que pudieran aducir las partes perdidosas en abono de una reconsidera-ción.
HH 1 — I
La premura en remitir el mandato, por razones de tiempo, nos impide añnar otros conceptos. Basta tener presente que la “señora González Suárez nunca ha tenido ni se le ha brindado la oportunidad de exponer, en foro judicial alguno, su posi-ción respecto a la presente decisión de añadir a su caso —por vía de acumulación— mil ochocientos cuarenta y cinco (1,845) nuevas partes. Cabe recordar de nuevo las siguientes pala-bras iluminadoras del Juez Frankfurter, citadas en el análisis del Prof. L.H. Tribe en su obra American Constitutional Law, Mineola, Ed. Foundation Press, 1978, Sec. 10-7, pág. 503: ‘“la validez y autoridad moral de una conclusión de-pende en gran medida de la manera en que se llegó a ella. ... Ningún instrumento mejor ha sido diseñado para arribar a la verdad que el ofrecer a una persona en peligro de sufrir una pérdida seria, notificación del caso en su contra y oportunidad para enfrentarlo. Tampoco se ha encontrado una mejor ma-nera para generar el sentimiento tan importante para un go-bierno popular, que se ha hecho justicia”.’ (Traducción nues-tra.)” (Enfasis en el original.) Granados v. Rodríguez Estrada II, supra, pág. 674.
*725A fin de cuentas, el mandato no es otra cosa que el medio oficial [y regular] de que nos valemos para comunicar al tribunal de instancia la disposición que hemos hecho de la senten-cia [o resolución] objeto de revisión y de ordenarle el cumpli-miento con los términos de nuestra actuación”. Pueblo v. Tribunal de Distrito, 97 D.P.R. 241, 246 (1969). Véase Pan American v. Tribunal Superior, 97 D.P.R. 447, 451 (1969). Sólo pro-cede ministerialmente cuando ha transcurrido el término de diez (10) días laborables que tienen las partes para solicitar una reconsideración. Regla 45 [del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. I-A]. Asumiendo que —por interac-ción de la Regla 50 del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. I-A— dicho término pudiera ser discrecional-mente disminuido o, en situaciones extremas, eliminado, ello aquí es improcedente. Bajo el lenguaje de la Regla 50, supra, no sirve a “los mejores intereses de todas las partes”, como tampoco necesariamente significa un “más justo y eficiente despacho”.
En este recurso, el término para solicitar reconsideración de la decisión de 29 de septiembre se cumple —una vez des-contados los días feriados comprendidos— el próximo 16 de octubre. ¿Por qué entonces, prudencialmente, ante la decisión dividida y fundamentada en una votación cerrada de cuatro a tres (4-3) Jueces de este Foro, no esperar su vencimiento o requerirle a las restantes partes que no han comparecido que expongan su posición al respecto? Con marcha en retroceso en el ámbito procesal no se avanza hacia la superación de nuestra democracia. (Énfasis suplido y en el original.) Granados v. Rodríguez Estrada III, 124 D.P.R. 716, 718-720 (1989).
1 — i I — 1
Prevalece el estado de indefensión judicial. “Este Tribunal no debería ser imagen de unos valores procesales en crisis.” Granados v. Rodríguez Estrada III, supra, pág. 717, opinión disidente. Nos explicamos. Por primera vez compa-rece ante este Foro la señora González Suárez y pide inter-vención y aclaración, mediante enmienda, del error antes señalado en la opinión de 29 de septiembre.
*726A pesar de los méritos de su solicitud, le han cerrado las puertas “de cantazo”. Específicamente —por conducto de su abogado Francisco Quiñones Vizcarrondo— ha controver-tido la principal conclusión mayoritaria que los llevó a conso-lidar y a acumular mil ochocientos cuarenta y cinco (1,845) electores como partes, a saber, que su acción “tien[e] el mismo objetivo [de] cuestionar el resultado electoral para el cargo de Alcalde de San Juan . . Granados v. Rodríguez Estrada II, supra, pág. 608. A tal efecto nos recuerda el ca-rácter constitucional y personalísimo de su reclamo y aclara que, en reunión celebrada en instancia el 5 de octubre, los litigantes Granados Navedo y Acevedo Pérez —a través de sus respectivos abogados— reconocieron todo lo contrario, esto es, estipularon que su caso no había sido presen-tado “para certificar o descertificar alcalde electo o candi-dato alguno”. Añade que lo único que se acordó fue la pre-sentación de la prueba sobre sus cualificaciones de electora en una sola vista y subsiguientemente, en una aparte, el des-file de prueba sobre daños y perjuicios.
Ante esta VERDAD, lo procedente sería reclamar el mandato e inmediatamente corregir dicho error en la opi-nión mayoritaria. La resolución de hoy, sin fundamentos, niega discrecionalmente ese remedio. La renuencia a así re-conocerlo configura un patrón acumulativo de injusticia. Se comprende al percatarnos de que su aceptación implicaría una reconsideración de la opinión mayoritaria, la cual frágil-mente sólo se funda en el ejercicio de una discreción ilimi-tada. Estamos a tiempo para hacer cumplida justicia y “fijar correctamente las coordenadas que en el plano electoral y constitucional el recurso nos presenta”. (Énfasis suprimido.) Granados v. Rodríguez Estrada II, supra, pág. 682, opinión disidente. Contra la VERDAD no cabe invocar discreción judicial alguna. A la postre, “[p]or su naturaleza no re-glada, el ejercicio de la discreción es la prerrogativa judicial más poderosa y peligrosa. Siempre reclama una pro-funda: reflexión íntima de conciencia”. (Énfasis en el original.) Íd., pág. 684.